Citation Nr: 1222782	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-18 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2012, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

Contemporaneous with the February 2012 hearing, the Veteran submitted additional evidence directly to the Board.  The additional evidence consists of private treatment records documenting an ongoing diagnosis of sinusitis.  Pursuant to 38 C.F.R. § 20.1304(c), the Veteran indicated his intention at the February 2012 hearing to waive local jurisdiction of the additionally submitted evidence.  


FINDING OF FACT

The Veteran currently suffers from sinusitis and there is a reasonable basis for attributing such disability to his active military service.


CONCLUSION OF LAW

The Veteran has sinusitis that likely is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In arriving at a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

In this case, the Veteran asserts that he developed chronic sinusitis that began during his military service.  In particular, he testified that he initially began experiencing sinus-related symptoms during his military service for which he repeatedly sought medical treatment.  See the February 2012 Board hearing transcript, pg. 5.  He further stated that he was prescribed multiple medications to treat the sinus symptoms, including cough medicines and antibiotics.  See Id. at pg. 8.  He maintains that he has experienced continuing sinus symptomatology since that time.  See, e.g., the February 2012 Board hearing transcript.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for sinusitis.

The record demonstrates that the Veteran served on active duty from May 1998 to May 2001.  Service treatment records (STRs) show multiple in-service complaints of congestion, sinus pain, headaches, and cough.  See, e.g., the STRs dated in May 1998, August 1998, January 1999, March 1999, February 2000, and September 2000.  Consistent with the Veteran's testimony, STRs document that he was prescribed antibiotics, nasal sprays, and cough medicines to treat his symptoms.  See Id.  A diagnosis of sinusitis was noted in March 1999 and February 2000.

Notably, post-service treatment records show that the Veteran was treated for complaints of "stuffy head with lightheadness" in September 2003.  A March 2005 VA treatment note documented the Veteran's complaints of a cough with congestion and headache.  The treating practitioner noted "bilateral rhinitis to discharge, positive postnasal drainage, pharynx markedly inflamed, [and] bilateral front sinus tenderness to palpation."  The Veteran was diagnosed with "bronchitis; pharyngitis; sinusitis; tobacco use disorders."  A diagnosis of "invasive sinusitis" was noted in August 2005.  The Veteran underwent sinus surgery in August 2005 at which time a diagnosis of acute maxillary sinusitis was noted.

The Board recognizes that the Veteran was afforded a VA examination as to the pending claim in September 2009, at which time the VA examiner diagnosed the Veteran with rhinitis and concluded that "[e]vidence of sinusitis not found."  The examiner cited a February 2010 computerized tomography (CT) scan which showed clear sinuses as a basis for his finding.

In contrast, the Veteran recently submitted private treatment records which document a continuing diagnosis of unresolved sinusitis.  See the private treatment record dated March 2011.  The private treatment records also note that the Veteran has a "history of allergies and chronic sinus issues."  See the private treatment record dated January 2011.  Accordingly, there is medical evidence of record that demonstrates a current diagnosis of sinusitis.

Moreover, the Veteran has provided substantial evidence of continuity of symptomatology including the medical evidence outlined above as well as multiple lay statements in which he reports that he has had chronic sinus symptomatology since his military service.  In particular, the Board notes that the Veteran offered sworn personal testimony that he has suffered from the sinus pain and congestion dating from his military service to the present time.  To that extent, the Veteran is competent to describe what he experienced-such as, sinus pain and congestion.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify").

Here, the Veteran testified under oath concerning his chronic sinusitis, including his continued symptomatology dating from the documented in-service complaints to the present time.  As previously discussed, the Veteran is competent to report his experiences and symptoms in service and thereafter.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  In considering the evidence of record, the Board finds that the Veteran's currently diagnosed sinusitis cannot reasonably be disassociated from his documented in-service treatment for sinus pain and congestion.  Of further significance to the Board in this matter is the Veteran's competent and credible assertions that he has continued to experience chronic sinus symptomatology since his discharge from service; in particular, the extent to which these contentions are consistent with the medical evidence of record.

Thus, the evidence is at least in equipoise that the Veteran's sinusitis is related to his military service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that it is as likely as not that he currently has sinusitis that began during his active duty.  Accordingly, service connection for sinusitis is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for sinusitis is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


